DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 10, 14, 34-35, 56-57, 61, 63-64, 68, and 74-75 are pending.
Claims 8-9, 11-13, 15-33, 36-55, 58-60, 62, 65-67, 69-73, and 76-92 have been cancelled. 
The Preliminary Amendments filed March 15, 2019 and April 16, 2019 have been considered. 
In the response filed March 8, 2021, Applicants have elected the subject matter of xanthene dyes, without traverse. Applicants further elect the preferred species, Eosin Y, without traverse.  
	The compound, xanthene, is depicted as follows:

    PNG
    media_image1.png
    100
    260
    media_image1.png
    Greyscale
. 
The compound, Eosin Y, is depicted as follows:

    PNG
    media_image2.png
    189
    244
    media_image2.png
    Greyscale
.
Claim 7 is withdrawn from consideration.  This claim is drawn to non-elected subject matter. 
Rejoinder of the method claims will be addressed upon allowance of claimed subject matter.
Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently filed petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(h).
Claims 1-6, 10, 14, 34-35, 56-57, 61, 63-64, 68, and 74-75 are Markush claims which are generic to the elected invention.  The Markush type claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability.  See MPEP 803.02.
Claims 1-6, 10, 14, 34-35, 56-57, 61, 63-64, 68, and 74-75 are rejected on the grounds that the claims are drawn to an improper Markush group.  In re Harnisch, 206 USPQ 300, states that a unity of invention exists where compounds included within a Markush group (1) share a common utility and (2) share a substantial structural feature disclosed as being essential to that utility.  In the instant case, the claimed subject matter does not share a substantial structural feature disclosed as being essential to that utility.  See Vyome Biosciences PVT. LTD [WO 2017/017631 (Reference N, cited by the Examiner)].   At pages 133 and 145, these compounds are 

    PNG
    media_image3.png
    202
    567
    media_image3.png
    Greyscale

The requirement for a proper Markush claim is that it includes only substances that in their physical, chemical and physiological characteristics are functionally equivalent.    The members of the instant Markush groups possess widely different, physical and chemical properties.  The compounds are not considered functionally equivalent.  The mere fact that there is structural similarity in dye agents is not in itself reason to render all the embodiments functionally equivalent.  Dyes that contain the xanthene core are fluorescein, eosin, and rhodamines	.  The improper Markush groups are chemical compounds drawn to at least one chromophore.    
The examined subject matter is as follows:
The method of claim 1 wherein the topical composition is a chromophore wherein the chromophore is a xanthene dye and the xanthene dye is Eosin Y.   
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 10, 14, 34-35, 56-57, 61, 63-64, 68, and 74-75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for Eosin Y wherein the bacterial cell species is at least one Pseudomonas aeruginosa, Pseudomonas mirabilis and Staphylococcus aureus, does not reasonably provide enablement for inhibiting biofilm formation, or disrupting existing or developing biofilms topically applying at least one chromophore.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with claim 1. 
At pages 50- 52, the specification only teaches the use of Eosin Y as a chromophore tested under experimental conditions. The breadth of the instant claims do not support all chromophores for inhibiting biofilm formation.  See clam 1. The disclosure in the specification does support, under experimental conditions, Eosin Y as a chromophore and at least one Pseudomonas aeruginosa, Pseudomonas mirabilis and Staphylococcus aureus as the bacterial cell. At pages 53-54, see Tables 3 and 4. To overcome this rejection, it is suggested that the claims should be amended to the enable subject matter.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 61, 63, and 75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At claims 61 and 63, what is the intended resting interval? Can the resting intervals include alternate days between the treatment periods?  Clarification is appreciated. 
At claim 75, it is suggested that the phrase, comprises gram-positive bacteria,  should be amended to read as :
--a gram-positive bacteria.  Clarification is appreciated. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims1-6, 10, 14, 34-35, 56-57, 61, 63-64, 68, and 74-75 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Klox Technologies Inc. [WO 2015/000058 (Reference 10, cited by Applicants)] which has been cited in the International Search Report (Reference 1, cited by Applicants).  
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
           The instantly claimed invention is taught.   At page 9, line 12, the composition uses a chromophore wherein the chromophore is Eosin Y. At page 14, the method promotes the disruption of biofilm.  At page 56, lines 1-5, the composition is exposed to actinic light.  See claims 1 and 128, respectively.
The Information Disclosure Statements filed March 15, 2019, December 06, 2019, and May 25, 2020 have been considered.   
To be considered, publication dates are needed for References 3 and 6 filed December 6, 2019.  Correction is appreciated.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZINNA NORTHINGTON- DAVIS whose telephone number is (571)272-0682.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                                     /Zinna Northington Davis/
 
/Zinna Northington Davis/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

Znd
04.05.2021